Title: To Thomas Jefferson from Joseph T. Townsend, 28 January 1806
From: Townsend, Joseph T.
To: Jefferson, Thomas


                        
                            Falls of big Beaver, Beaver County Pa. 1st month 28th 1806
                        
                        It is with due deference that I presume to address the patron of our National Government; tho’ it may be
                            considered rather impertinent in a person whose station & situation in society is nothing more than a private Citizen—whose professional calling or occupation is only that of the Farmer & Miller—and from one who has never sought
                            political trust or popularity, prefering as an individual the pursuit of those Domestic cares which secure tranquility at
                            home, rather than risk public censure, tho’ I have at all times enjoyed a sentiment of my own founded on deliberation &
                            reflection as to the most eligble characters to select to steer the bark of our Governmental concerns. And altho’ to spend
                            a life as above hinted has been my choice, yet am fully sensible that our private happiness much depend on a judicious
                            arrangement of public affairs. And truly the the Citizens of the United States cannot have sufficient veneration for their
                            happy situation under one of wisest, best & mildest Governments in the World.
                        And I felt myself the more encouraged in the present communication having no Interest therein other than the
                            Interest which I feel in the welfare of my fellow Citizens; conceiving also that I was addressing one whose philanthropic
                            mind was often felt to glow with anxious solicitude for our advancement, prosperity & increase in the knowledge of
                            things useful & convenient. And as the Inhabitants of the United States have received very essential benefit by the
                            improvement of our Currency in reducing it to Decimal order, the utility of which I at once saw on my first reading the
                            act of Congress respecting it. I immediately adopted it in my own business & introduced it in the neighbourhood &
                            among my acquaintance with considerable success, tho’ with many it required time to eradicate the too common prejudice for
                            former customs.
                        What I have in view by thus adding to thy many cares, is, a desire that the whole Arithmetical system or so
                            far as relates to weights & measures may be reduced to the same standard as, our currency. I am confidently of opinion
                            that if all kinds of weights & measures were divided & subdivided into tenths or hundredths, that three fourths of the
                            expence of education in Arithmetic might be saved. It was often a subject of wonder to me in early life, why the minds of
                            youth should be so embarrassed with such a complication of Tables of weights & measures? It appeared as tho’ the pride
                            & folly of some degenerate age had introduced it with a view to puzzle & perplex; whereas I consider it the duty of
                            the wise to instruct the ignorant, & the more easy, plain, simple & natural any Science is, the more the useful
                            knowledge thereof will be facilitated & promoted. And shall the Government of the United States now so enlightened, stop
                            short of perfection in a work so attainable, and so essential, after making such a rational & important step in
                            promoting it? Surely not. I cannot see any rational plea for a variation in the kinds of liquid measure, & why should
                            not dry measure be connected with them in the divisions & denominations? and measures of length called long measure and
                            cloth measure ought also to be governed alike so far as would be necessary for the length of the latter to extend. And the
                            complicated Tables of weights, Troy, Avoidupoise, Apothecaries &c. is certainly ambiguous if not altogether
                            absurd, the denominations & divisions being so various. Many things to be reckoned five score to the hundred, many
                            others five score & twelve; & some viz. Staves, Heading, Hooppoles &c. in some places at six score to the
                            hundred. All these tend to embarrass & lead into difficulties; & sometimes give the designing an opportunity of taking
                            advantage of the inexperienced. The progress of Theory is thereby greatly obstructed; and it is next to impossible for a
                            person of the most retentive memory, correctly to put them in Practice (without refering to the Tables) farther than such
                            parts as relate to the particular business he is almost constantly employed in. Some plead that Avoirdupoise weight is
                            necessary in things subject to waste; but this is only prejudice for old customs, for let the article be ever so trifling
                            or deficient, the price at five score to the hundred could be proportioned thereto. Indeed my avertion to the practice has
                            been such, that for many years I have retailed flour no other way than by the pound, at 2, 2½, or 3 cents ⅌ lb.
                            according to the quality &c.
                        I should have addressed thee on this occasion soon after thy being first chosen to the Presidential Chair,
                            but the baneful party spirit & dissention at that time so prevalent with some of the heads of department tending to
                            create & lead into a labyrinth of unthought of difficulties, by drawing inferences contrary to the genuine principles of
                            true Republicanism, discouraged me therein; apprehending it would tend to embarrass (if attended to at all) & probably
                            defeat the design.
                        Since which I have been anxiously looking & waiting for that period to arive, when our Legislative Body
                            should happily concur in that conciliatory sentiment, that, “We are all Federalists, we are all Republicans.” This surely
                            will, and I believe has had a tendency to unite harmonise & bring to a oneness. Under which auspicious circumstances as
                            to our Domestic relations, & taking into view the great benefit that would result to the community at large, if the
                            Arithmetical system was thus judiciously arranged; I hope the difficulty of the undertaking comparatively so trifling, nor
                            the unfriendly disposition of some of our neighbours given to hostility, will not prevent the attainment of so desirable
                            an object. Nevertheless I submit the propriety of the work itself, as well as the time of effecting it, to thy superior
                            Judgment. And altho’ it may be rather improper thus to intrude on the dignity of thy Office, yet as I knew not of a better
                            way to have it fairly investigated & decided on according to its merit or demerit, I shall console myself under the
                            impression of the well known adage, that, “To err is human, to forgive Divine.”
                        With the most cordial sentiments of esteem, I remain thy Friend
                        
                            Joseph T. Townsend
                            
                        
                    